DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 03/02/2021 has been entered. Claims 1, 5-13, 16 and 22-23 are allowable based on applicant’s amendments. 

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5-13, 16 and 22-23 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following “wherein a first control signal of the one or more control signals instructs supply of the electric power to a stuffing box actuator of the one or more electric actuators to adjust a packing material of a stuffing box of the one or more components, wherein a second control signal of the one or more control signals instructs supply of the electric power to a winch actuator of the one or more electric actuators to adjust a rate of rotation of a drum of a winch of the one or more components, and wherein a third control signal of the one or more control signals instructs supply of the electric power to a valve actuator of the one or more electric actuators to adjust a ram of a valve of the one or more components” with regards to claim 1 and “wherein the one or more processors are configured to receive a leak signal from a leak sensor, determine whether a leak is present based on the leak signal, and provide a claim 9, and “generating, using the one or more processors, a first control signal of the one or more control signals to cause supply of the electric power to a stuffing box actuator of the one or more actuators to adjust a packing material of a stuffing box of the one or more components; generating, using the one or more processors, a second control signal of the one or more control signals to cause supply of the electric power to a winch actuator of the one or more actuators to adjust a rate of rotation of a drum of a winch of the one or more components; and generating, using the one or more processors, a third control signal of the one or more control signals to cause supply of electric power to a valve actuator of the one or more actuators to adjust a ram of a valve of the one or more components.” with respect to claim 13. 

Applicant amends all the independent claims by incorporating allowable subject matter. The claims in current form are neither inherent nor obvious. As a result, the claims are allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance, call 800-786-9199 or 571-272-1000.



/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846